Citation Nr: 1311054	
Decision Date: 04/03/13    Archive Date: 04/19/13

DOCKET NO.  08-18 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from June 2002 to December 2002 and from December 2004 to April 2006.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran requested a Travel Board hearing; he failed to appear for such hearing scheduled in July 2010.  In August 2010 and March 2012 the Board remanded the case for additional development.


FINDING OF FACT

In September 2010, and again in March 2012, the Veteran was asked to provide identifying information and the releases needed to secure pertinent outstanding evidence necessary to adjudicate his claim of service connection for a low back disability; more than a year has lapsed since the latter request; he has not responded.


CONCLUSION OF LAW

By failing to submit requested identifying information and releases for critical evidence needed to properly adjudicate his claim of service connection for a low back disability, the Veteran has abandoned such claim, and his appeal in this matter must also be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2002); 38 C.F.R. § 3.158(a) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A March 2007 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also informed the Veteran of disability rating and effective date criteria and subsequent supplemental statements of the case (SSOCs) readjudicated the matter after the appellant and his representative had opportunity to respond and provide additional evidence.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and postservice VA and some private treatment records are associated with his claims file.  As explained below, further pertinent (and likely critical) evidence remains outstanding.  However, such evidence cannot be obtained without the Veteran's cooperation (by providing identifying information and authorization for release of records).  In March 2012 (and September 2010), the Appeals Management Center (AMC) asked the Veteran to provide the information and releases.  He has not responded, and further development cannot proceed without his cooperation.  Given the circumstances, VA has met its assistance obligations.  No further assistance is required.

Legal Criteria, Factual Background, and Analysis

Where evidence requested in connection with an original claim or a claim for increase is not furnished within 1 year after the date of the request, the claim will [emphasis added] be considered abandoned.  38 C.F.R. § 3.158(a). 

The Board's March 2012 remand noted: 

The Board's August 2010 remand noted that complete private treatment records regarding the Veteran's work-related back injury in 2004 (between his two periods of active service) are outstanding and that such evidence is pertinent (and perhaps critical) and must be secured.  The Board's remand had also advised the Veteran of the provisions of 38 C.F.R. § 3.158(a).  In a September 2010 letter the RO (via the AMC) sent the Veteran a letter requesting that he identify all sources of evaluation or treatment he received for his low back disability; he did not respond affirmatively to that request (although he requested a copy of his STRs in October 2010 correspondence).

In March 2012, the AMC sent the Veteran a second letter asking him to provide a chronological listing of the providers of all evaluations and treatment he received for his low back, as well as any releases necessary for VA to secure private treatment/evaluation records.  The letter specifically requested "(1) The complete treatment records from the February 2004 work-related back injury including treatment that the Veteran received at Concentra Medical Centers and any physical therapy reports; and (2) The complete records (including medical records considered) pertaining to the Veteran's Workman's Compensation claim (including a copy of any award)."  The August 2010 and March 2012 Board remands advised the Veteran that a failure to co-operate with this development would result in the processing of his claim under 38 C.F.R. § 3.158(a) (the claim would be considered abandoned).  The March 2012 (and September 2010) letter was mailed to his address of record, and was not returned as undelivered.  He has not responded.  More than a year has passed since the most recent, March 2012, request.

The critical facts at this stage are clear.  The Veteran has not provided the releases necessary for VA to secure critical evidence pertaining to his claim seeking service connection for a low back disability.  The Board is presented with a less than complete disability picture, made so by the Veteran's failure to cooperate.  In such circumstances proper merits adjudication is not possible.  The regulation governing in this situation, 38 C.F.R. § 3.158(a), is clear and unambiguous, and mandates that the claim will be considered abandoned.  See Hurd v. West, 13 Vet. App. 449, 452 (2000) (when the RO requests additional evidence and the appellant does not respond within one year, the claim is considered abandoned under 38 C.F.R. § 3.158); Wamhoff v. Brown, 8 Vet. App. 517, 521-22 (1996) (when an appellant does not furnish the requested evidence within the specified one year of the request, the RO is required, by VA regulations, to consider the claim abandoned) (emphasis added).  Notably, more recently the Court has held that even if an appellant is ignorant of the abandonment provisions of 38 C.F.R. § 3.158(a), VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220 (2012). 

Hence, the Board has no recourse but to conclude that the Veteran has abandoned this claim.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  As the claim seeking service connection for a low back disability is abandoned, there is no allegation of error in fact or law for appellate consideration in the matter.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.




ORDER

The appeal seeking service connection for a low back disability is dismissed.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


